Citation Nr: 0900692	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently rated as 20 percent disabling, on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from January 1967 to December 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri, that granted service connection for 
diabetes mellitus.  A 20 percent disability rating was 
assigned.  The veteran was notified of that action and he has 
appealed the disability rating assigned claiming that his 
condition should be rated higher.  

After reviewing the veteran's claims folder, the Board, in 
June 2006, determined that additional processing of the claim 
should occur.  Hence, the claim was remanded to the RO via 
the Appeals Management Center (AMC).  The claim has since 
been returned to the Board for review.

[Of note, when the claim was originally before the Board in 
February 2002, another issue was also on appeal - that of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  That issue was also remanded and service 
connection was subsequently granted via a rating decision 
issued in September 2008.  This is a full grant of benefits 
and, as such, this issue is no longer before the Board.]


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran has been diagnosed as suffering from diabetes 
mellitus.  He uses insulin and is on a restricted diet.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.7, 4.55, 
4.56, 4.73, 4.104, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the Board claiming that his 
diabetes mellitus disability is underrated.  He asks that it 
be assigned an evaluation in excess of 20 percent.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in January 2002.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.    

Since the RO's original letter preceded its initial award of 
service connection, it did not provide notice of the evidence 
needed to substantiate the claim for an increased (initial) 
rating.  However, VA is not required to provide separate 
notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issue in the Statement of the Case (SOC) and 
the subsequent Supplemental Statement of the Case (SSOC) that 
were issued.

Also, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

It is specifically noted that the veteran submitted a letter 
from his private health care provider in July 2006.  That 
letter described the treatment that the veteran was receiving 
for his diabetes mellitus.  However, while the letter was 
sent, additional treatment records from that particular 
doctor were not submitted by the veteran.  In conjunction 
with his claim, the RO/AMC sent to the veteran forms that 
would allow for the VA to obtain all of the veteran's 
treatment records from the private doctor.  Despite repeated 
attempts to obtain the veteran's signature on these forms, 
the veteran has failed to respond to the VA's requests.  

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  However, the duty to assist is not a one-way street, 
and it is the conclusion of the Board that the veteran has 
not fulfilled his duty to cooperate in this matter.  If a 
veteran [appellant] wishes help, he cannot passively wait for 
it in those circumstances where his own actions are essential 
in obtaining the putative evidence.  Ibid; Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  In this instance, it seems that the 
appellant has failed to cooperate with the VA by not signing 
the proper forms so that additional medical documents may be 
obtained.  Such lack of action is to the detriment of his 
claim.  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record indicates that the veteran 
underwent VA medical examinations with respect to his 
diabetes mellitus over the course of this appeal (including a 
medical examination that occurred in August 2008).  The 
results of those exams have been included in the claims 
folder for review.  Given the foregoing, the Board finds that 
the VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess 
notice via a letter that was sent to him by the AMC.  Because 
this notice has been provided, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving an 
initial disability rating, the notice requirements of Dingess 
(not Vasquez) apply, and, as discussed more fully above, were 
complied with in this case.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court has also recently held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

As noted on the front page of this action, the veteran has 
been assigned a 20 percent disability rating for diabetes 
mellitus.  This is in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 7913 (2008).  The 
veteran has been assigned separate, distinct ratings for 
hypertension associated with diabetes mellitus, peripheral 
neuropathy of the left and right lower extremities associated 
with diabetes mellitus, peripheral neuropathy of the left and 
right upper extremities associated with diabetes mellitus, 
and impotence associated with diabetes mellitus.  As such, 
the focus of this action is on the symptoms and 
manifestations produced by the veteran's diabetes mellitus.  

Under the rating criteria, a 10 percent evaluation is 
warranted for diabetes mellitus that is manageable with a 
restricted diet only.  A 20 percent evaluation requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent evaluation is now 
warranted when insulin is required, a restricted diet is 
prescribed, and regulation of activities is required.  A 60 
percent evaluation is now warranted when insulin is required, 
a restricted diet is prescribed, regulation of activities is 
required, and with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is now warranted when 
more than one daily injection of insulin is required, a 
restricted diet is prescribed, and regulation of activities 
is required, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2008).

In conjunction with his claim for benefits for diabetes 
mellitus, the veteran submitted private medical treatment 
records from 1998 to 2001.  These records showed a diagnosis 
of diabetes mellitus that was being "controlled" through 
diet and oral hyperglycemic medication.  Regulation of his 
activities was not noted nor do the files indicate that he 
was hospitalized for his diabetes or had loss of weight and 
strength.  

A VA-sponsored diabetes mellitus examination was accomplished 
in November 2003.  In the history portion of the exam, it was 
noted that the veteran was taking insulin,  While the veteran 
had initially experienced some side effects from the 
injections, he was doing much better and his diabetes, per 
the veteran, appeared to be more regulated.  The veteran did 
not complain about weight loss or strength loss nor did he 
say that he had been hospitalized because of his diabetes.  

The veteran has submitted a letter from his private 
endocrinologist who treats the veteran for his diabetes.  The 
letter is dated July 2006.  In that letter, the doctor stated 
that the veteran's diabetes was "poorly controlled".  The 
doctor stated that the veteran was receiving insulin.  
However, there is no indication that the veteran's diet or 
activities were restricted or controlled.  Moreover, the 
endocrinologist did not comment on whether the veteran had 
been hospitalized for diabetes treatment.  

Another VA examination was performed in August 2008.  The 
examiner noted that the veteran's diabetes was poorly 
controlled.  However, there is no indication in the record 
that the veteran's activities were limited or controlled or 
restricted.  Additionally, the examiner's report did not 
suggest that the veteran receive treatment at the local 
hospital or that his care giver provide personal care.  
Weight and strength loss were also not reported or found.  

Included in the claims folder were the veteran's VA 
outpatient treatment records.  These records are somewhat 
limited in that the veteran has received nearly all of the 
his treatment for his diabetes mellitus from a private 
physician, and as such, the VA records merely note the 
presence of diabetes.  As for the veteran's private medical 
treatment records, they are not of record because the veteran 
has not submitted them nor has he given the VA permission to 
obtain said records from the private health care provider.  

To support his claim, the veteran has submitted statements 
regarding his illness.  He has reported the use of insulin 
and has complained about the condition being poorly 
controlled.  He has intimated that he is on a restricted diet 
but he has not commented on any restrictions in his 
activities.  More importantly, there are no medical document 
suggesting or insinuating that the veteran's daily activities 
have been restricted as a result of his diabetes mellitus.  

In summary, the medical records do not suggest that the 
veteran has been hospitalized for treatment of his diabetes.  
The Board would add that the medical records also have not 
shown that the veteran has experienced consistent and 
permanent weight loss due to his diabetes nor has the 
veteran's overall body strength been reduced as a result of 
this disorder.  Moreover, he has not been restricted in the 
activities he could or can perform and he has not been 
hospitalized with ketoacidosis or a hypoglycemic reaction.  
Moreover, a diabetic care provider has not visited the 
veteran in order to ensure that the veteran was following his 
doctor's preventative regimen for diabetes mellitus.  
Therefore, under the rating criteria for diabetes mellitus, 
symptoms and manifestations indicative of a more disabling 
condition was not present.  Hence, the assignment of an 
evaluation is excess of 20 percent from the date service 
connection was awarded is not warranted.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The evidence does not show that there 
has been marked interference with sedentary employment beyond 
that interference contemplated in the assigned ratings or 
frequent periods of hospitalization, due solely to the 
veteran's service-connected diabetes mellitus, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2008) 
are not met.




ORDER

Entitlement to a disability evaluation for diabetes mellitus 
in excess of 20 percent is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


